                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

TAMMY M. MEEKS                                                                  PLAINTIFF

V.                         NO. 4:18CV00362 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                       DEFENDANT

                                        JUDGMENT

       Based on the order entered today this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       IT IS SO ORDERED, this 31st day of January, 2019.



                                          /s/ Billy Roy Wilson ___________
                                          UNITED STATES DISTRICT JUDGE
